ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Pratt & Whitney                               )      ASBCA No. 60159
                                              )
Under Contract No. FA861 l-08-C-2896          )

APPEARANCES FOR THE APPELLANT:                       Emily C.C. Poulin, Esq.
                                                      Counsel

                                                     Karen L. Manos, Esq.
                                                     Erin N. Rankin, Esq.
                                                      Gibson, Dunn & Crutcher LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Peter M. Casey, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Boston, MA

                                ORDER OF DISMISSAL

      The dispute that is the subject of this appeal having been settled, the appeal is
hereby dismissed with prejudice.

       Dated: June 28, 2018




                                                   L~O'SULLIVAN
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60159, Appeal of Pratt & Whitney,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2